Citation Nr: 1826456	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-27 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a disability manifested by neck pain.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A July 2017 letter informed him that his hearing was scheduled for August 2017.  The Veteran failed to report for the scheduled hearing.  In a statement received by VA in August 2017, the Veteran said that he did not want to reschedule his hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The issues of entitlement to service connection for an acquired psychiatric disorder, a disability manifested by neck pain, a right ankle disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has, at worst, Level I hearing loss in the right ear and Level I hearing loss in the left ear.

2.  The preponderance of the evidence weighs against associating diagnosed prostate cancer with any incident of service.


CONCLUSION OF LAW

1.  Throughout the period of appeal, the criteria for a compensab le rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2011 and December 2011 provided all necessary notification to the Veteran.

Concerning the claim for a higher rating, for initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  While the Veteran's service personnel records have been obtained, the available service treatment records (STRs) appear to be incomplete.  When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In this case, the RO diligently searched for applicable records.  Requests were made to the National Personnel Records Center.  The Veteran was informed that his STRs were unavailable for review, and in December 2011, the RO requested that he submit any records in his possession.  There is no indication that there are any other alternative records to be pursued, and the Board finds that the heightened duty to assist has been satisfied. 

There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where service medical records are presumed destroyed while in the custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Also, case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  As noted in more detail below, that has been done in this case.

The file includes medical records from those VA and non-VA medical providers that the Veteran identified as having relevant records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any other VA or non-VA medical providers having additional records that should be obtained before the appeal is adjudicated by the Board.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided VA examinations, most recently in January 2012.  The examiners reviewed the claims file and medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Bilateral Hearing Loss

Ratings of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2017).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  The results are charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2017).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a rating using Table VII.  38 C.F.R. § 4.86 (2017).   

Service connection for a bilateral hearing loss disability was established in a February 2012 decision.  A 0 percent disability rating was assigned, effective March 1, 2011.  The Veteran appealed the initially assigned disability rating.

On VA examination in January 2012, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
35
35
40
34
LEFT
30
25
25
35
29

Maryland CNC word recognition was 94 percent in the right ear and 96 percent in the left ear.  The Veteran reported having to ask people to repeat themselves. The Veteran's hearing loss impacted his ordinary conditions of daily life.  The examiner noted that in this regard the Veteran reported needing people to repeat themselves.

Initially, the Board notes that neither ear displays an exceptional pattern of hearing loss by regulation.  Thus, Table VI will be used to determine the appropriate disability rating.  38 C.F.R. § 4.86(a) (2017).  Applying the results for the Veteran's right ear to Table VI shows that he has, at worst, Level I hearing loss, as shown by the VA examination results.  Under Table VI, the left ear has, at worst, Level I hearing loss, as shown by the VA examination results.  Applying Level I for the right ear and Level I for the left ear results in a 0 percent rating.  38 C.F.R. § 4.85 (2017).

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  However, in this case, a lay opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently rated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percentage rating because such an opinion requires medical expertise and training in evaluating hearing impairment, which he does not possess, and the use of audiometric equipment.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based upon the results from the VA examination, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.86 (2017).  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Prostate Cancer

In January 2011, the Veteran underwent a radical prostatectomy for prostate cancer.

The Veteran has asserted that his prostate cancer was incurred secondary to herbicide agent exposure during service.  

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 U.S.C. § 1116(f) (2012).  In this case, the Veteran's service records do not show that he served in Vietnam.  The Veteran himself has not claimed to have set foot in the Republic of Vietnam.  Therefore, he is not presumed to have been exposed to herbicide agents during that service.

In April 2011, the Veteran said that he was exposed to herbicide agents from exposure to equipment that came back from Vietnam.  He said that he used tents, backpacks, tanks, trucks, helicopters, and planes that were used in Vietnam.

The Veteran's service personnel records show that there were no records of exposure to herbicide agents concerning the Veteran.

The Board finds that the weight of the evidence does not indicate that the Veteran was exposed to herbicide agents while on active duty.  The information provided by the service personnel records outweigh the assertions made by the Veteran.  Therefore, the more probative evidence is against the Veteran's claim that he was exposed to herbicide agents.  Bardwell v. Shinseki, 24 Vet.App. 36 (2010) (Board did not err by rejecting appellant's assertion of in-service chemical exposure on the basis that exposure was not documented in personnel records).

Moreover, VA is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  A claimant has the responsibility to present and support a claim for benefits.  A claimant must provide an evidentiary basis for a benefits claim, consistent with VA's duty to assist, and recognizing that whether submitted by the claimant or VA, the evidence must rise to the requisite level of an approximate balance of positive and negative evidence regarding any issue material to the determination.  A claimant has the burden to present and support a claim for benefits.  While reasonable doubt will be resolved in favor of the claimant, that is not applicable based on pure speculation or remote possibility.  38 U.S.C. § 5107(a) (2012); Skoczen v. Shinseki, 564 F.3d 1319 (2009); Fagan v. Shinseki, 573 F.3d 1282 (2009).  

As the weight of the evidence of record does not show that the Veteran was exposed to herbicide agents while he was on active duty, service connection prostate cancer cannot be established as secondary to herbicide agent exposure.  38 C.F.R. §§ 3.307, 3.309 (2017).

Finally, the Board has considered whether service connection for prostate cancer could be warranted on a direct basis.  However, none of the Veteran's medical treatment providers has given any indication that the prostate cancer could be related to his active duty, and there were no findings of prostate cancer during service or within one year following separation from service.  The only evidence which provides any connection between the Veteran's prostate cancer and service comes from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, whether prostate cancer was caused by active service, that issue falls outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and there are no competent nexus opinions are of record.  As previously stated, the medical evidence of record does not support the Veteran's claim.  

The Board is sympathetic to the Veteran in that it is clear he sincerely believes his prostate cancer was caused by herbicide agent exposure during active service.  However, the evidence of record does not support that contention.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, considering the record before the Board, this claim must be denied.  38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

As the preponderance of the evidence is against the claim of entitlement to service connection for prostate cancer, the claim for service connection for prostate cancer must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a initial compensable rating for a bilateral hearing loss disability is denied.

Entitlement to service connection for prostate cancer is denied.


REMAND

In December 2011, the RO made a formal finding that the Veteran's service treatment records were unavailable.  When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

Concerning the claim for service connection for an acquired psychiatric disorder, the Veteran has claimed two specific PTSD stressors.  First, he has described how his best friend killed himself in 1975 when the two of them were stationed at Kaneohe Bay, Hawaii.  He has related that he sees the event in his sleep.

Second, the Veteran reported that while he was on active duty, he witnessed three fellow servicemen perpetrate sexual violence on a Vietnamese child refugee.  He also reported watching the same servicemen bully and feed a firestarter to a young Vietnamese boy..  He related that these experiences happened while he was stationed in Guam in 1974 and 1975.

On remand, the AMC/RO should attempt to verify the Veteran's claimed stressors.  The Board additionally notes that the Veteran was previously afforded a VA mental health examination in January 2012.  At the time, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The examiner gave diagnoses of anxiety disorder and adjustment disorder with depressed mood.  No etiology opinion was given concerning the assigned diagnoses.  Further, in VA treatment records from April 2017 and August 2017, the Veteran received diagnoses of PTSD.  In light of the Veteran's current diagnosis of PTSD, and the lack of an etiology opinion concerning the diagnosed anxiety and adjustment disorder, the Board finds that the Veteran should be afforded a VA psychiatric examination for clarification of his diagnoses and  an etiology opinion regarding his claimed acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

In April 2011, the Veteran stated that the chronic and severe pain he experienced in his neck, right shoulder, and right ankle came from an injury he received in 1975 during repelling training.

An August 2012 note from C.T., M.D., indicates that the Veteran had neck pain.  An October 2012 private treatment record contains a diagnosis of cervical disc disease.

A private treatment record from December 2010 contains a diagnosis of mild arthritis, right ankle.

A December 2010 private treatment record reflects that the Veteran was status post-right shoulder arthroscopy with open Mumford procedure.

The Veteran has not undergone VA compensation and pension examination concerning his claims for service connection for neck, right ankle, and right shoulder disorders.  In light of the Veteran's missing service treatment records, and his currently diagnosed neck, right ankle, and right shoulder disorders, the Veteran should be afforded a VA compensation and pension examination concerning his neck, right ankle, and right shoulder claims.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding medical records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, compile all information concerning the Veteran's claimed stressors, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claims that his best friend killed himself in 1975 when the two of them were stationed at Kaneohe Bay, Hawaii, and the Veteran's other claim that he witnessed three fellow servicemen perpetrate sexual violence on a Vietnamese child refugee and feed a firestarter to a young Vietnamese boy while he was stationed in Guam in 1974 and 1975.  Any response received from that organization is to be associated with the claims folder.

3.  Thereafter, the record should be reviewed and specific determinations provided as to which specific stressor events, if any, have been verified.  In reaching these determinations, any credibility questions raised by the record should be addressed.  The Veteran should be notified of these determinations and afforded the opportunity to respond.

4.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include PTSD, anxiety, and adjustment disorder with depressed mood.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.

The examiner is specifically requested to discuss the April 2017 and August 2017 VA treatment records in which a diagnosis of PTSD related to the Veteran's military experiences was given.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

5.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any neck, right ankle, and right shoulder disorders.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

Concerning the Veteran's neck, right ankle, and right shoulder, the examiner should identify any pertinent pathology found and should diagnose any current disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

For the purposes of the examination, the examiner is requested to consider the Veteran's account of experiencing severe pain in his neck, right shoulder, and right ankle in 1975 during repelling training while on active duty to be credible.

Any opinion expressed must be accompanied by a complete rationale.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


